DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/3/2022 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5, 14-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seo et al. US Pub 2018/0110139 in view of Choi et al. US Pub 2016/0062391.
Regarding claim 1, Seo teaches, 
An electronic device (figs. 1a, 2, 7a and 10a), comprising: 

a first housing (element 210, fig 2, perpendicular to the rotational axis) connected to one side of the hinge housing in a direction perpendicular to the rotational axis to rotate about the rotational axis relative to the hinge housing; 
a second housing (element 220, fig 2, perpendicular to the rotational axis, similar to present application)connected to an opposite side of the hinge housing in a direction perpendicular to the rotational axis to rotate about the rotational axis relative to the hinge housing; and 
a flexible display (Figure 2, element 250) including: 
	a bending area (bending area corresponding to 230, fig 1a region indicated by B) at least partially disposed in the hinge housing and formed to be a flat surface or a curved surface (Fig 1a), a first area extending from the bending area in one direction perpendicular to the rotational axis (first area being the area corresponding to region indicated by A in figure 1a), and a second area  (first area being the area corresponding to region indicated by C in figure 1a) extending from the bending area in an opposite direction perpendicular to the rotational axis, 
wherein the hinge housing(element 230/730/1030) includes: 
protruding portions(protruding portion being the protruding portions  230/730/1030 such that they are similar to element 611 in figure 6, furthermore this protruding portion is extending such that the flexible display being adjacent to the protruding part and this protruding part being placed on both sides of the hinge housing as illustrated in figure 2a and figure 7a, such that one side being where element 741 is indicted and the other side being 
wherein each of the protruding portions protrudes from the hinge housing towards a front surface of the flexible display (as seen in figure 1A, the flexible display 150 is placed on below the extending lip of 130 and the boarder where element 111 is indicated, thereby the protruding portion protrudes from the bottom of element 130 to the top where element 150 is indicated, furthermore figure 2 and 7a shows the extending/height of element 230/730; furthermore the applicant has not specifically defined the front surface of the flexible display, thereby any surface (top, bottom, sides) can be considering, in this situation the side and/or top of the screen when viewing from top down) regardless of whether the electronic device is in a folded state or an unfolded state (as seen in figure 1a and fig 1c the display is still provided below the edges where element 111 and where element 230 would be placed, thereby regardless of the folded or unfolded the protruding portion protrudes towards the front of the flexible display).
Seo does not teach a cushioning members disposed between the protruding portions and the periphery of the flexible display and spaced apart from the periphery of the flexible display by a certain gap.
Choi in similar field of electronic device teaches a housing structure (fig. 8, element 215_2) and a flexible display (element 150) wherein the housing includes a cushioning member (element 204, fig 8, paragraph 143-144) disposed between the protruding portion (element 203) of a side wall (side wall indicated by 215_2) and the periphery of the flexible display (figure 8, edge of 150, such that cushioning is provided in the rail as described in paragraph 143) and 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the Seo's electronic device such that a cushion members as taught by Choi is provided between the protruding portion and the flexible display, specifically on the rail of the protruding portion of the hinge housing on both sides such that the cushion is placed between the protruding and flexible display, for the purpose of shock absorbing when the flexible display moves towards the protruding so that the flexible display does not get damaged (paragraph 144, Choi).

    PNG
    media_image1.png
    910
    654
    media_image1.png
    Greyscale

Regarding claim 2, Seo as modified by Choi teaches, 
Wherein each of the protruding portions includes a first protruding portion (figure 7a, such that one side being where element 741 is indicted and the other side being where element 
Wherein each of the cushioning member includes a first cushioning member formed between the first protruding portion and edge of the bending area and a second cushioning member formed between the second protruding portion and the edge of the bending area (as provided in the modified rejection of claim 1, the cushioning members are provided on both sides such that both side of the display panel are protected from being damaged, specifically the cushioning members are placed on the respect protruding portions to protect the long side of the flexible display). 
Regarding claim 3, Seo as modified by Choi teaches, 
wherein each of the protruding portions is spaced apart from an edge of the bending area of the flexible display by a first gap (Figures 7a of Seo furthermore figure 8 of Choi such that the protruding portions are similar to figure 8, where element 204 is disposed and thereby at least spaced apart from the display 150 by the gap size of the cushion plus the gap), and wherein each of the cushioning members is spaced apart from the edge of the bending area of the flexible display by a second gap smaller (figure 8 of Choi shows the cushion 204 is spaced apart from edge of display 150 since you see the side (i.e. going into page) of element 204, 
Regarding claim 5, Seo as modified by Choi teaches, 
wherein each of the cushioning members is formed to overlap a portion of the bending area when the flexible display is viewed in the direction of the rotational axis (figures 7a as modified by Figure 8 of Choi and described in claim 1, such that when looking at figure 7a from the point of view of where element 740 is indicated towards where element 730 is indicted the modified cushion member will overlap a portion of the bending area).
Regarding claim 14, Seo teaches,
An electronic device (figs. 1a, 2, 7a and 10a) comprising: 
a housing structure( figs 7a, 10a) including: 
	a first housing (element 210, fig 2; fig 7a, element 710 ), 
	a second housing (element 220, fig 2; fig 7a, element 720), and 
	a hinge housing (fig 2, 7a, 10a, element 230/730/1030) disposed between the first housing and the second housing (as seen in figures 2, 7a, 10a), wherein the first housing and the second housing are configured to be folded toward each other about a folding axis aligned with the hinge housing (figs. 10a-c shows the folding actions);
a flexible display (element 250) including: 
a bending area (bending area corresponding to 230, fig 1a region indicated by B) at least partially disposed in the hinge housing and formed to be a flat surface (fig. 2 flat and figures 10a-c shows curved) or a curved surface, a first area that extends from the bending area and that is disposed in the first housing (fig 2 area corresponding to 210 is the first area of 250; 
a sidewall (fig 2, the side walls that corresponding of element 230; furthermore this can be similar interpretation as indicated under claim 2 of protruding portions) formed at an edge of the hinge housing in a direction of the folding axis.
Seo does not teach a cushioning member formed between the sidewall and a periphery of the flexible display.
Choi in similar field of electronic device teaches a housing structure (fig. 8, element 215_2) and a flexible display (element 150) wherein the housing includes a cushioning member (element 204, fig 8, paragraph 143-144) disposed between the sidewall (element 203) and the periphery of the flexible display (figure 8, edge of 150, such that cushioning is provided in the rail as described in paragraph 143).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the Seo's electronic device such that a cushion members as taught by Choi is provided between the sidewall and the periphery of the flexible display, specifically on the rail of the sidewall of the hinge housing on both sides such that the cushion is placed between the sidewalls and flexible display, for the purpose of shock absorbing when the flexible display moves towards the sidewall so that the flexible display does not get damaged (paragraph 144, Choi).
Regarding claim 15, Seo as modified by Choi teaches, 

Regarding claim 16, Seo as modified by Choi teaches, 
wherein the sidewall includes a first sidewall (First side wall being side where element 230 is indicated, figure 2; in figure 7a, where element 740 is indicated) formed on one side with respect to the direction of the folding axis and a second sidewall (second side wall being where element 730 is indicated in figure 7a, which is opposite and similar to present application) formed on an opposite side with respect to the direction of the folding axis, 
wherein the cushioning member includes a first cushioning member (modified structure of claim 14 teaches the cushion member placed on both sidewalls, thereby cushion member as taught by Choi is provided at first sidewall and second sidewall such that this is placed between the sidewall and the periphery of the flexible display) formed between the first sidewall and the periphery of the flexible display and a second cushioning member (modified structure of claim 14 teaches the cushion member placed on both sidewalls, thereby cushion member as taught by Choi is provided at first sidewall and second sidewall such that this is placed between the 
wherein the bending area of the flexible display is disposed between the first cushioning member and the second cushioning member (as described above and in claim 14, the cushion provided on the inner side of the sidewall such that this is provided with corresponding to bending area of the periphery of flexible display).
Regarding claim 17, Seo discloses, 
An electronic device (figs. 1a, 2, 7a and 10a) comprising:
a flexible display(fig. 2 element 250) including: 
a first area (fig 1a, area corresponding to element A) formed to be a flat surface, 
a second area (fig 1a, area corresponding to element C)  formed to be a flat surface, and 
a bending area (fig 1a, area corresponding to element B) formed between the first area and the second area and formed to be a flat surface or a curved surface(fig. 2 flat and figures 10a-c shows curved;   
a housing structure (housing structure comprising of element 210, 220, 230, fig 2) configured to surround a periphery of the flexible display (as seen in figs 1a-c), the housing structure including a frame structure (frame structure being the structure upright/sidewalls of elements 210, 220, 230, fig 2) spaced apart from the periphery (of the flexible display) by a first gap (there is a gap between the sidewall and the foldable display (fig 2, 10a-c); and a shock-relieving structure including a shock-absorbing member formed between the frame structure and the periphery of the flexible display and spaced apart from the periphery by a second gap smaller than the first gap.

Choi in similar field of electronic device teaches a housing structure (fig. 8, element 215_2) and a flexible display (element 150);  a shock relieving structure including a shock absorbing member (element 204, fig 8, paragraph 143-144) formed between the frame structure (element 203) and the periphery of the flexible display (figure 8, edge of 150, such that shock absorbing member is provided in the rail as described in paragraph 143), and spaced apart from the periphery by a second gap smaller than the first gap (fig 8). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the Seo's electronic device such that a shock absorbing members as taught by Choi is provided between the frame structure and the periphery of the flexible display, specifically on the rail of the frame structure/sidewall of the hinge housing on both sides such that the shock absorbing member is placed between the frame structure and flexible display, for the purpose of shock absorbing when the flexible display moves towards the sidewall so that the flexible display does not get damaged (paragraph 144, Choi). Furthermore, such modification will render a second gap (figure 8 of Choi shows the shock absorbing member 204 is spaced apart from edge of display 150 since you see the side (i.e. going into page) of element 204, thereby as modified in claim 1; furthermore, second gap is smaller than first gap since second gap is the closest to the edge of the display) being formed between the shock absorbing member and the periphery of the flexible display such that the second gap is smaller than the first gap.
claim 18, Seo as modified by Choi teaches, 
Wherein the frame structure includes:
a first frame structure (fig 2, structure of element 210 and the sidewalls thereof) configured to surround at least a portion of the first area, 
a second frame structure (fig 2, structure of element 220 and the sidewalls thereof) configured to surround at least a portion of the second area, and 
a third frame structure (fig 2, structure of element 230 and the sidewalls thereof) configured to surround at least a portion of the bending area, and wherein the shock-relieving structure is formed in the third frame structure (as provided in the rejection of claim 17, the modified structure of Seo as modified by Choi such that the shock absorbing member is provided at the bending area furthermore the modified structure as described in claim 17 can be placed across all three frames if needed be for the purpose of protecting the flexile display). 
Regarding claim 19, Seo as modified by Choi teaches, 
wherein the housing structure further includes a support member (element 260, which includes 261/262) on which the frame structure is formed and on which a rear surface of the flexible display is seated (figure 2, rear surface of the flexible display 250 on the support member 260), wherein the shock-relieving structure includes a first shock-relieving structure disposed adjacent to a first edge of the flexible display (as described in claim 17 and in claim 1, the shock relieving structure placed at both edges such that the edge corresponding to area indicated by 740 in figure 7a of Seo and area indicated by 730 in figure 7a) and a second shock-relieving structure (as described in claim 17 and in claim 1, the shock relieving structure placed at both edges such that the edge corresponding to area indicated by 740 in figure 7a of Seo and 
Regarding claim 20, Seo as modified by Choi teaches, 
Wherein the shock-relieving structure is integrally formed with the frame structure (as seen in figures 8 of Choi, the shock relieving structure 204 is integrally formed thereby the combination as provided in claim 17 will render the element 204 to be integrally formed on the frame structure specifically on the sidewalls of the hinge housing 230).
Regarding claim 21, Seo as modified by Choi teaches, 
Wherein the shock-relieving structure is formed in a position corresponding to the bending area  (as seen in figures 8 of Choi, the shock relieving structure 204 is integrally formed thereby the combination as provided in claim 17 will render the element 204 to be integrally formed on the frame structure specifically on the sidewalls of the hinge housing 230).
claim 22, Seo as modified by Choi teaches, 
Wherein the shock absorbing member protruding towards the flexible display (the modified structure as described in claim 17, furthermore figure 8 of Choi shows the shock-absorbing member 204 protruding towards the flexible display form the curved edge towards the flat edge of the element 204, the office notes applicant does not define in what direction the protrusion is occurring, thereby given the broadest reasonable interpretation and the plain meaning of the claim language this interpretation has been given).

Allowable Subject Matter
Claims 4, 6-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed submitted on 2/4/2020 along with the request for continued examination (RCE) have been fully considered but they are not persuasive. 
Applicant provides arguments regarding claim 1 that the newly amended limitation is not taught, specifically the limitation of “wherein each of the protruding portion protrudes from the hinge housing toward a front surface of the flexible display regardless of whether the electronic device is in folded state or an unfolded state”, is not taught. As mentioned above in the rejection of claim 1, Seo teaches in figure 1A, the flexible display 150 is placed on below the extending lip of 130 and the boarder where element 111 is indicated, thereby the protruding 
Applicant provides arguments regarding claims 14 and 17. Specifically applicant provides argument regarding claim 14 such that “a cushioning member formed between the side wall and a periphery of the flexible display” is not taught. Regarding claim 17 applicant provides arguments that “a shocking relieving structure including a shock-absorbing member formed between the frame structure and the periphery of the flexible display and space apart from the periphery by a second gap smaller than the first gap is not taught. More specifically, applicant provides the teaching of Choi in regards to the position of the cushion and what is consider the sidewall. The office respectfully disagrees. 
Regarding claim 14, applicant focuses the groove being not a side wall, the office respectfully mentions that the groove as indicated in the remarks (element 203) is position on the sidewall of the device of Choi, therefore the cushion is in provided part of the sidewall, and thereby the sidewall of Choi is such that the shape of the groove is part of the side wall, since the groove 203 is part of the structure indicated by 215_5 in figure 8. Additionally, the office notes that applicant recites the transition phrase “comprising” thereby a prior art can comprise other structure and is not limited to just the configuration as claimed. "Comprising" is a term of art used in claim language which means that the named elements are essential, but other .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Shim US Pub 2011/0063783 figure 1, element 102a-b and 103 such that element 102 is extending over the edge of the screen, similar to what Seo’s prior illustrated when assembled however does not go into details. Therefore, Shim can be used as evidence for Seo.
Bi et al. US Pub 2018/0317333, figures 2 and 4. Figure 2 shows the detail of hinge housing having protruding portion (2024) and an area extending (2048) over the display panel. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571) 272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ABHISHEK M. RATHOD
Primary Examiner
Art Unit 2841